Case 1:19-cr-00079-DLH Document 2-1 Filed 06/03/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
CaseNo. //9-Cr-O79
Plaintif?,
JOINT FACTUAL STATEMENT
Vv.
Offense: Willful OSHA Violation
C&IJ WELL SERVICES, INC., Causing Death, 29 U.S.C. § 666(e)
Defendant.

JOINT FACTUAL STATEMENT

The following Joint Factual Statement is incorporated by reference as part of the
Plea Agreement (“Agreement”) between the United States of America and Defendant
C&I WELL SERVICES, INC. (“CIWS”), a Delaware corporation, formerly known as
Nabors Completion and Production Services, Co. (“NCPS”). The Defendant hereby
agrees and stipulates that, to Defendant’s knowledge and belief, this Joint Factual
Statement is true and accurate in all material respects and provides a sufficient factual
basis for the guilty plea in the above captioned case. The Defendant agrees that the acts
and omissions forming the criminal violation described herein were committed by
employees of NCPS. The Defendant agrees that, had this matter proceeded to trial, the
United States would have proven the charge set forth in the accompanying Criminal
Information and the facts contained in this Joint Factual Statement beyond a reasonable
doubt. This Joint Factual Statement does not contain all of the facts known to the United

States or the Defendant.

 
Case 1:19-cr-00079-DLH Document 2-1 Filed 06/03/19 Page 2 of 8

Prior to March 24, 2015, and during the timeframe that is the subject of this Joint
Factual Statement, NCPS was wholly-owned by Nabors Industries Ltd. (“Nabors”). On
or about the March 24, 2015 date, NCPS separated from Nabors and was later renamed
CIWS. CIWS continues to exist and operate as a Delaware corporation headquartered in
Houston, Texas.

The Defendant acknowledges that it is liable for the criminal conduct of NCPS
described in this Joint Factual Statement. The Defendant acknowledges that on October
3, 2014, NCPS willfully violated a federal safety standard that caused the death of
employee Dustin Payne.

| Overview of NCPS Operations in North Dakota

i. Atal times relevant to this matter, NCPS was a well completion and
production services company that employed several thousand workers nationally with
operations in the major domestic oil and gas fields. NCPS was incorporated in Delaware
and headquartered in Houston, Texas. The well “complet on” services provided by
NCPS to well operators included hydraulic fracturing (fracking) and well cementing

services. The well “production” services included “workover” jobs designed to improve

cement corer ok

the performance of existing wells and “fluids management” services, which primarily

consisted of hauling waste fluids from weils to injection wells for underground disposal.
2. NCPS operated a facility in Williston, North Dakota, at which it operated

the business lines described above. The facility employed approximately 45 workers in

a maintenance department to maintain and repair NCPS equipment.

 
Case 1:19-cr-00079-DLH Document 2-1 Filed 06/03/19 Page 3 of 8

3. The victim, Dustin Payne, was one of three welders employed by the
maintenance department and assigned to work in a mechanics bay that NCPS had
designated as the “welding bay.” The duties of Payne and the other welders included the
fabrication of equipment, such as joining pieces of metal to make equipment stands, and -
the repair of NCPS equipment.

NCPS’s Written Policy for Complying with the Fire Prevention Standard
4. NCPS had a written policy governing welding safety (hereinafter the

 

“welding policy”), the purpose of which was to ensure compliance with OSH Act
welding standards, including the fire prevention standard set forth at Title 29, Code of
Federal Regulations, Subpart 1910.252(a).

5. The NCPS welding policy contained most of the requirements of the OSH
Act fire prevention standard. The policy (1) directed managers to evaluate potential fire
and explosion hazards in the workplace and to make sure that all employees were aware
of welding policies and procedures; (2) required that all welders, their supervisors, and
individuals responsible for authorizing welding work receive job-specific welding
training; (3) required that managers designate a local manager to perform pre-work
inspections and issue hot work permits, and to take and record gas readings with a meter
prior to welding; and (4) required that district managers review local compliance with the
welding policy twice a year, and submit the résults of the review to the NCPS health and
safety director in Houston. The policy also prohibited welding “[iJn the presence of
explosive atmospheres (mixtures of flammable gases, vapors, liquids or dusts with air),

or explosive atmospheres that may develop inside uncleaned or improperly prepared

 
Case 1:19-cr-00079-DLH Document 2-1 Filed 06/03/19 Page 4 of 8

tanks or equipment which have previously contained such materials . . .”, as required by
Title 29, Code of Federal Regulations, Subpart 1910.252(a)(3)(iy

Training

6. Payne, the last of the three welders hired by NCPS for the Williston
facility, started working in late July 2014. None of the three welders had substantial
prior professional welding experience or substantial prior oilfield experience.

7. NCPS did ant provide the welders with welding-specific training. Instead,
the welders received the same three-day, 25-subject “awareness” training that NCPS
provided to all new hires regardless of job duties. The awareness training was expressly
intended to identify oilfield hazards and was to be used in conjunction with company-
and job-specific supplemental training. The awareness training did not instruct new hires
on the specific requirements of the OSH Act or company policies, including the
regulations related to tank welding.

8. NCPS policy required that ali new hires be provided with a safety —
handbook containing instructions for the safe completion of various oilfield tasks. The
handbook instructed that welding on tanks “shall never be done until the vessel has been
completely cleaned and checked for residual explosive gases.” NCPS did not provide the

handbook to Payne or the other welders.

9. NCPS’s written welding policy was not provided to the welders.

nee en

 
Case 1:19-cr-00079-DLH Document 2-1 Filed 06/03/19 Page 5 of 8

Supervision

10. NCPS management failed to perform the risk assessment and job planning
responsibilities required under the OSH Act. NCPS management failed to designate a
responsible individual to perform pre-work inspections and authorize welding jobs for

- work done by the welders, as its welding policy required. The NCPS maintenance

department did not have a gas meter that could be used to test for explosive vapors prior
to welding. No hot work permits were issued for any of the approximately 200 welding
projects performed by the welders in or around the welding bay.

11. Also, the NCPS maintenance manager failed to adequately supervise the

‘daily work of the welders.

Compliance Monitoring

12, NCPS’s Health, Safety, and Environmental (HSE) department, which was
also responsible for responding to injuries, environmental incidents, inspections by state,
local, and federal agencies, injury claims management, and intemal investigations of
losses and eompliance failures, failed to monitor compliance with OSH Act standards
and company policy. NCPS’s welding policy required that HSE professionals complete
a semiannual review of welding-related incidents, employee complaints, the number of
hot work permits issued, and the adequacy of welding training. Such semiannual reviews
were to be completed in January aud July of each year to reflect the welding compliance
history of the six preceding months. At the time of the explosion that caused the death of
Payne in October 2014, the HSE department had not started the process of reviewing

Williston’s welding compliance for the first half of 2014.

5

Nae, eRe
Case 1:19-cr-00079-DLH Document 2-1 Filed 06/03/19 Page 6 of 8

Leaking Tankers

13. NCPS’s Williston facility contracted with oil well operators in the Bakken
to haul “produced water” or “salt water” from oil wells to underground injection wells by
trucks with attached tanker trailers called “water haulers.” The tankers were lined with a
protective coating to prevent corrosion by the highly saline produced water. However, a
number of the trailers in Williston were experiencing liner failures and had begun to leak
out of small holes, especially when placed under positive pressure during the offloading
process. Leaking tanker trailers were a problem for NCPS’s water hauling department
because produced water spills were prohibited by North Dakota state environmental law
and by NCPS customers,

14. However, beginning in August 2014, NCPS had a strong business need to
ensure that as many tanker trailers as passible were kept on the road hauling produced
water to meet the demands of a new contract. Beginning in September 2014, the welders
repeatedly repaired the tanks by welding aluminum patches over tank holes, or by filling
in the holes using aluminum wire-fed welding equipment. Either approach involved
welding on used tanks. None of these repairs complied with the OSH Acct fire prevention
Standard. Specifically, none of the tankers were cleaned to remove hydrocarbon residue
prior to welding, no pre-work inspections with gas detectors took place, and no hot work
permits were issued. To perform the repairs in compliance with tlie law required a steam
cleaning of the tank interiors, which did not occur.

15. | NCPS was aware that produced water—which NCPS’s production services

business line was in the business of iransporting-—contained hydrocarbons.

6

 
Case 1:19-cr-00079-DLH Document 2-1 Filed 06/03/19 Page 7 of 8

Nevertheless, NCPS failed to warn the welders about the dangers inherent in welding on

tankers that previously contained produced water.

The Fatal Explosion

16. On October 3, 2014, a leaking tanker trailer was brought to the welding bay
for repair. The trailer was backed into the welding bay so that Payne could access the
small hole located at the rear of the trailer. The tanker was neither clean nor vented.
When Payne struck his welding torch to the side of the tanker, hydrocarbon vapors inside

the tanker ignited and the closed tanker exploded, fatally injuring Payne, who died on
October 8, 2014.

 

 

 

 
Case 1:19-cr-00079-DLH

Dated: 5 /249/ | 7

Dated: > €3

Dated: 5 AK | Cj

t

Document 2-1 Filed 06/03/19 Page 8 of 8

DREW H. WRIGLEY
United States Attorney for the
District of North Dakota

o 4 Ce
S Le VL? -
By:-GARY L. DELORME
Assistant United States Attomey

Lirvnwal

By: SAMUEL CHARLES LORD
Trial Attorney

CHRISTOPHER J, COSTANTINI
Senior Trial Attorney

<_, TEPER REmresentative for for

C&J WELL SERVICES, NS Defendant

NO) Sh
come CLARKE
Attomey for Defendant

 
